COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of A.D.N., A Child

Appellate case number:    01-18-00193-CV

Trial court case number: 2017-00520J

Trial court:              314th District Court of Harris County


       The State has filed a motion to extend time to file its appellate brief.

       The court issued a briefing schedule for this case in an order dated March 15, 2018. All
counsel are respectfully referred to that order.

       The State’s motion is granted in part. The State’s brief is due June 8, 2018. No further
extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually       Acting for the Court


Date: June 5, 2018